DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in China on 09/17/2019. It is noted, however, that applicant has not filed a certified copy of the 201811084157.1 application as required by 37 CFR 1.55.

Status of the Claims
Claims 1-4 are pending; claim 5 is canceled; and claims 1-4 are amended. 
Newly submitted claim 2 is directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claim 2 as amended recites a method distinct from the originally examined claim; previously the claim was recited as a method of determining retinal damage caused by ocular hypertension by determination of SV2. However, as amended the diagnostic goal of the now independent claim is for deciding whether or not the eye, in or after ocular hypertension, will .
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 2 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claims 1 and 3-4 are examined below.

Further, Applicant’s amendments to the claims are entered, however, it is noted that the claim amendments are non-compliant amendments.
 Applicant is reminded of the Manner of Making Amendments Under 37 CFR 1.121 (see MPEP 714). Each amendment document that includes a change to an existing claim, including the deletion of an existing claim, or submission of a new claim, must include a complete listing of all claims ever presented (including previously canceled and non-entered claims) in the application. After each claim number, the status identifier of the claim must be presented in a parenthetical expression, and the text of each claim under examination as well as all withdrawn claims (each with markings if any, to show current changes) must be presented. A claim being canceled must be indicated as "canceled;" the text of the claim must not be presented. The listing will serve to replace all prior versions of the claims in the application. 
Regarding the present claims, filed 09/02/2021, the status identifier for claim 5 is incorrect and should be “Canceled”, and further since the claim is canceled, the text of the claim must not be presented. 

Withdrawn Objections/Rejections
The previous objections regarding claims 3-5 are withdrawn in response to Applicant’s amendments to the claims.
The previous rejection of claims under 35 U.S.C. 112(a), for insufficient written description, regarding the limitation “at least a synaptic vesicle protein” is withdrawn in response to Applicant’s amendments to the claims.

New Objections/Rejection
Claim Objections
Claim 4 is objected to because of the following informalities:  
Claim 4 recites multiple periods in the claims, and therefore the claim is rejected. See MPEP 608.01 (m), regarding the form of claims “Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995).” 
Claim 4 also recites “Claim 3” wherein “Claim” is capitalized (see at lines 3-4 of the amended claims). It is suggested that Applicant amend to recite “claim” (lowercase) in order to use consistent claim form throughout the claims (see earlier claims, only the first letter of the sentence is capitalized).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 3 and 4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “contains at least a synaptic vesicle 2 (SV2) protein”, the language “at least a” suggests that there are more than one SV2 protein. As such, the claim language is indefinite because it is unclear if the claims are limited to SV2 protein (one protein as referred to in the original disclosure), or rather a genus of SV2 protein (multiple proteins, which raises question as to what species of SV2 proteins are encompassed by the present claim language). As such, one cannot clearly visualize the metes and bounds of what is encompassed by the claim language. It is suggested that Applicant amend the claims in order to recite “synaptic vesicle 2 (SV2) protein” in place of “at least a synaptic vesicle 2 (SV2) protein”. 
Claim 4 recites “The method…of Claim 3, a method to examine if retina is damaged by ocular hypertension.”, the claim refers to both “the method” and “a method” in the first sentence of the claim and as such the claim language is indefinite because it’s not readily clear if all instances of “method” are referring to the method of the previous claim (see also as noted above, proper claim form cannot contain more than one period in the claims).
Claim 4 recites “It uses antibodies”, and as such the claim language is considered indefinite because the language “it” makes it unclear as to whether or not the claim is limiting “the method” to antibody binding methods for the detection of SV2. 


Maintained Objections/Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Scope of Enablement
Claims 1, 3 and 4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for the detection of synaptic vesicle protein 2 (SV2) in aqueous humor obtained from a subject having been subjected to elevated ocular hypertension (at pressures known to cause retinal damage), does not reasonably provide enablement for a method of determining retinal damage caused by ocular damage by determining whether an aqueous humor contains at least a synaptic vesicle 2 protein. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make or use the invention commensurate in scope with these claims.
In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).
	The nature of the claimed invention is a diagnostic determination based on the presence of a protein biomarker, namely the determination as to whether or not the retina is damaged by ocular hypertension based on the presence of a synaptic vesicle protein in a patient’s aqueous humour. The breadth of the present claims is not commensurate in scope with the disclosure. Regarding the breadth of the claims, see as recited the claims encompass a determination that a subject has the specific diagnosis, namely a determination of retinal damage caused by ocular hypertension, the determination based on the presence of synaptic vesicle 2 protein. 
	Regarding the state of the prior art, see von Kriegstein et al. (von Kriegstein et al., Distribution of synaptic vesicle proteins in the mammalian retina identifies obligatory and facultative components of ribbon synapses, European Journal of Neurosciences, 11, (1999), p. 1335-1348) teach the mammalian retina contains two synaptic layers, the outer plexiform layer (OPL, composed of ribbon synapses) and the inner plexiform layer (IPL comprising largely conventional synapses) (abstract). von Kriegstein acknowledge there are a large number of synaptic proteins that have been described, but it is not known if these proteins colocalize in the same types of synapses (abstract). See the reference explored the distributions of several synaptic vesicle proteins in tissue (page 1341, col. 1, para 1), in particular see at the end of col. 1, von Kriegstein teach the data suggest patterns of proteins can vary in an all-or-none manner between 
	The prior art (e.g., Fu et al., Ectopic Vesicular Glutamate Release at the Optic Nerve Head and Axon Loss in Mouse Experimental Glaucoma, Neurobiology of Disease, 32(45), (2012), p. 15859-15876), does teach, following increased ocular pressure, multiple presynaptic markers were highly concentrated at the optical nerve head (ONH tissue specimens), including SV2 and synaptophysin, 2 days following intraocular pressure (IOP) elevation (see Fu at page 15682, col. 1, para 4 and Figure 1). Fu is therefore suggesting that expression of the protein is not limited to damage of the retina, but can also be detected at the ocular nerve.
	Halász et al. (Halász et al., ROCK inhibition reduces morphological and functional damage to rode synapses after retinal injury, Nature Research, 11(692), (2021), (14 pages)) also demonstrate imaged SV2-labeled retina tissue, see Halász teach SV2-immunolabeling in normal retina is observed only in the inner segments of photoreceptors and in the synaptic layers, i.e., the OPL and IPL, however the reference teaches that after retinal detachment (a form of retinal injury), SV2-labeling was observed in the outer nuclear layer (ONL), see end of page 2. Halász therefor suggests SV2 expression is not only altered in retina damage caused by ocular hypertension, but also other injury, such as retina detachment.
It is noted that MPEP 2164.03 teaches that "the amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability of the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The amount of guidance or direction refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and 
Although the prior art does acknowledge synaptic vesicle proteins as expressed in the retina, and does acknowledge redistribution of the proteins upon damage to the retina, it appears based on the art that little is known in the prior art regarding the use of any synaptic vesicle protein, or even more particularly SV2, present/detected in the aqueous humour for the express purpose of a determination of retinal damage that is specifically caused by ocular hypertension. It is not readily predictable that the presence of any synaptic vesicle protein in the aqueous humor would be diagnostic for retinal damage caused by ocular hypertension. Further, although SV2 expression is known to redistribute in the structures of the retina (tissue) with damage to the retina, it is not readily predictable that detection of SV2 would specifically indicate retinal damage due to ocular hypertension (and not for example, retinal detachment by some other injury to the retina like trauma, or another type of retinal damage that is not related to ocular hypertension). Put another way, it is not readily predictable that presence of the protein SV2 in aqueous humor would equate to a determination of retinal damage by ocular hypertension as presently claimed.
Since little is known in the prior art regarding aqueous humor synaptic vesicle proteins (and SV2) for determining retinal damage specifically caused by ocular hypertension, it is necessary to rely on the specification to provide more detail as to how to make and use the invention in order to be enabling. 
See starting at page 8, line 15 of the originally filed disclosure, Applicant reports performing Western blot of SV2 in aqueous humor, the results appear to be those at Figure 4 (Figure 4 referred to as “dot blot assay of SV2” at the Description of the Drawings at Page 4 of 
Although SV2 was detected in the aqueous humor collected following induced hypertension, Applicant’s example does not support that the presence of the markers is exclusive for diagnosis of retinal damage caused by ocular hypertension. Put another way, it is not clear that the presence in the fluid following induced hypertension is representative of specifically retinal damage, or even that the presence of this marker is differentially diagnostic for this type of retinal damage (caused by ocular hypertension), and not all other forms of retinal damage (to either the retina itself or even damage to other structures of the eye in communication with the aqueous humor at the interior chamber). 
As indicated previously above, SV2 expression has been detected by others in the prior art not only limited to the retina (Halasz teaching redistribution in the retina following damage), but also the optic nerve head (Fu et al., laser induced pressure resulting in expression at the optic nerve). So even if it was the case that the SV2 was present in the aqueous humor in response to ocular pressure increase (hypertension), it is not readily predictable that this is indicative of or related to retina damage and not for example, optic nerve damage (it is not predictable, upon detecting the marker, that one would determine retinal damage caused by ocular hypertension).
Also, in referring to Applicant’s reported data, see at 30 mmHg, which Applicant asserts is pressure that does not induce damage, detection is not absent (there is some detection, which Applicant attributes to non-specific binding, see page 9, lines 15-17). The example provided by Applicant does not indicate a threshold/cutoff level of detection such that would allow one 
Further, Applicant’s working example is limited to a mouse model (see the Example is performed detecting SV2 in individual mice), and the prior art suggests that it is further not readily predictable that aqueous humor composition/content is the same across all species. See for example, Johnson et al. (Johnson et al., The Flow of Aqueous Humor Through Micro-Porous Filters, Ophthalmol. Vis. Sci, 27, (1986), p. 92-97) teach the protein level in bovine aqueous humor was found to be approximately 500 µg/ml (page 94, col. 2, para 1), whereas protein levels in primate aqueous humor was measured to be 333 µg/ml (page 94, col. 2, para 3). 
The originally filed specification provides no guidance with regard to how to make or use the claimed invention, in terms of detecting whether SV2 is present in the aqueous humor of any subject to indicate retinal damage caused by ocular hypertension. 
It is noted that "Tossing out the mere germ of an idea does not constitute enabling disclosure... [Reasonable detail must be provided in order to enable members of the public to understand and carry out the invention." Genentech, Inc. v. Novo Nordisk Inc., 108 F.3d 1361, 1366, 42 U.S.P.Q.2d 1001, 1005 (Fed. Cir. 1997). Such reasonable detail is lacking in the instant application. The suggestion of determining a subject has retinal damage caused by ocular hypertension based on whether there is a synaptic vesicle 2 protein in the aqueous humor is not supported by the originally filed specification with sufficient detail such that one can readily make or use the invention as claimed (as claimed meaning in order to specifically determine retina damage by ocular hypertension). 
In summary, based on the nature of the invention and the breadth of the claims, the state of the prior art which establishes little is known regarding the use of SV2 in the aqueous humor . 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3 and 4 rejected under 35 U.S.C. 101 because the claimed invention is directed to law of nature/natural phenomena without significantly more. 
The U.S. Patent and Trademark Office recently published revised guidance on the application of § 101[1] (“2019 Guidance”). Under that guidance, in determining what concept the claim is “directed to,” we first look to whether the claim recites:
(1)    any judicial exceptions, including certain groupings of abstract ideas (i.e., mathematical concepts, certain methods of organizing human activity such as a fundamental economic practice, or mental processes); and

(2)    additional elements that integrate the judicial exception into a practical application (see MPEP § 2106.05(a)-(c), (e)-(h)).

Alice, 573 U.S. at 221 (quoting Mayo, 566 U.S. at 82). In so doing, we thus consider whether the claim:
(3)    adds a specific limitation beyond the judicial exception that is not “well-understood, routine, conventional” in the field (see MPEP § 2106.05(d)); or

(4) simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception.
See 2019 Guidance.
ELIGIBILITY STEP 2A: WHETHER A CLAIM IS DIRECTED TO A JUDICIAL EXCEPTION
Step 2A, Prong 1
	The claims recite “to determine if retina is damaged by ocular hypertension” by “determining whether an aqueous humor contains at least a synaptic vesicle 2 protein” (claim 1). See also at claim 3 “to examine if retina is damaged by ocular hypertension”. 
	The natural relationship to which the claims are directed (i.e., the relation between a synaptic vesicle 2 protein (and retinal damage caused by ocular hypertension) is a law of nature. Similar concepts have been held by the courts to constitute law of nature/ natural phenomena, as in the identification of a correlation between the presence of in a bodily sample (such as blood or plasma) and cardiovascular disease risk in Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1361, 123 USPQ2d 1081, 1087 (Fed. Cir. 2017). In Mayo, the Supreme Court found that a claim was directed to a natural law, where the claim required administering a drug and determining the levels of a metabolite following administration, where Mayo Collaborative Services v. Prometheus Labs., Inc., 566 U.S. 66, 74 (2012). 
The instant claims are similar to those in Mayo as they also involve a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring presence of synaptic vesicle 2 protein and retina damage that is caused by ocular hypertension.
The correlation between the protein and the determination is a judicial exception as it exists in principle apart from any human action; the correlation itself therefore cannot form the basis of eligibility. Similarly, the presence of the protein in relation to the asserted retinal damage caused by ocular hypertension is a naturally occurring phenomenon. 
Step 2A, Prong 2
The above-discussed law of nature/natural phenomenon is insufficient to integrate into a practical application because this is the judicial exception itself, and not a practical application thereof. 
The independent claim (claim 1) recites no additional steps or limitations, and as such claim 1 fails to further recite a practical application. 
The dependent claims, recite wherein “an antibody against SV2 protein is utilized to determine whether the aqueous humor contains the SV2 protein” (see claims 3 and 4); claim 4 further recites limitations that suggest the antibody binding/detection can be a method such as dot blot, western blot, dipstick, or ELISA, however, the claim language fails to require that the method is one of these, because the claim also recites “methods include but not limited to…”.  Such limitations as indicated, which amount to detection of the targeted protein (synaptic vesicle 2 protein) by antibody binding methods, particularly one of the techniques as claimed, are In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See also the updated Guidance and MPEP 2106.05(g).
Furthermore, the step of determining synaptic vesicle 2 protein  in a sample by way of antibody for the protein is recited at a high level of generality and is not tied, for example, to any particular machine or apparatus. 
Examples of limitations previously found to be indicative of integration into a practical application are found at the 2019 Updated Guidance and include, for example, applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition (as in Vanda). No such limitation is recited presently. None of the limitations recited in addition to the indicated judicial exception apply, rely on, or use the judicial exception in a manner that imposes meaningful limit on the judicial exception. 
ELIGIBILITY STEP 2B: WHETHER THE ADDITIONAL ELEMENTS CONTRIBUTE AN "INVENTIVE CONCEPT"
As indicated previously above, the limitations specific to the dependent claims (namely those regarding the use of an antibody against SV2 to determine whether the aqueous humor contains the synaptic vesicle protein (claims 3 and 4) and are limitations performed wherein their purpose is merely to obtain the data. These steps/limitations do not go beyond insignificant pre-solution activity, i.e., mere data gathering step necessary to use the correlation, similar to the fact pattern in In re Grams, 888 F.2d 835 (Fed. Cir. 1989) and Ariosa Diagnostics, Inc. v. Sequenom, Inc. (Fed. Cir. 2015). See also the updated Guidance and MPEP 2106.05(g) (these limitations further re-evaluated below under step 2B). These limitation are recited at a high level of generality are not limited, for example, to any particular unconventional antibody/reagent, etc. No particular antibody is recited at the claims.
Furthermore, these antibody-based methods for detection of proteins in biological fluids were well known to those of ordinary skill in the art. It is not the case that the data gathering steps are gathering the data in an unconventional way such to provide an “inventive concept”. The original specification does indicate commercially available detection reagents for the western blotting experiments performed to detect the protein (see page 9, Western Blot performed, reagents obtained via Millipore, Billerica, MA USA). The following prior art additionally supports that the antibody-based methods for the detection of synaptic vesicle proteins, particularly synaptic vesicle protein 2, were well known, routine and conventional in the assay art at the time. 
For example it was routine and conventional in the assay art at the time to detect synaptic vesicle protein 2 by antibody binding methods (for example western blot analysis and/or electrophoresis), see for example Floor et al., Most Synaptic Vesicles Isolated from Rat Brain Carry Three Membrane Proteins, SV2, Synaptophysin, and p65, Journal of Neurochemistry, 52(5), (1989), p1433-1437, at page 1435, col. 1, para 3, demonstrating detection by immunoassay or western blot; Yao et al., Synaptic Vesicle Protein 2 Binds Adenine Nucleotides, Journal of Biological Chemistry, 283 (30), (2008), p. 20628-20634, at page 20629, col. 1, para 4 teaching SDS page (electrophoresis) and western blot analysis to determine SV2; Lynch et al., US PG Pub No. 2004/0204388A1, paras [0057] and [0062], western blot analysis using anti-SV2 mAb to detect SV2; and Johnson et al., US PG Pub No. 20140234857A1, para [0106], teaching 
In view of the above evidence, the claimed antibody detection step/limitations do not add any feature that is more than well-understood, purely conventional, or routine in the field of diagnostics and biochemical assay methodologies. 
Furthermore, every application of the judicial exception would require determination of SV2 in a sample. Limitations that are necessary for all practical applications of a judicial exception, such that everyone practicing the judicial exception would be required to perform that step/steps or every product embodying that judicial exception would be required to include those feature, would not be sufficient to confer patent eligibility. 
When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional machine or a transformation of a particular article, in this step that distinguishes it from well-understood, routine, and conventional data gathering activity engaged in by scientists prior to applicant’s invention, and at the time the application was filed, e.g., the routine and conventional techniques of detecting a protein using an antibody to that protein. See also MPEP 2106.05(g).
Appending generic, routine and conventional extra-solution activity is not sufficient inventive concept to satisfy § 101.
There are no further additional steps/elements recited/performed, alone or in combination, that go beyond well-understood and conventional activity.
For all of these reasons, the claims fail to include additional elements that are sufficient to amount to significantly more than the judicial exception(s).

Response to Arguments
Applicant's arguments filed 09/02/2021 have been fully considered but they are not persuasive for the following reasons.
	Regarding remarks at page 4, see as indicated previously above, the previous objections to the claims are withdrawn in response to Applicant’s amendments to the claims.
	Regarding the rejection of claims under 35 U.S.C. 112(a), scope of enablement, Applicant, Applicant argues, that in contrast to the cited supportive references von Kriegstein et al., the present invention is to use the existence of SV2 protein in aqueous humour in or after an ocular hypertension event to predict whether the damaged retina will develop into glaucoma in the future (remarks page 4). However, this argument appears to be directed to the invention of claim 2, claim 2 is withdrawn as indicated above, and as such the argument with respect to the present claims is not persuasive. Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.
Nonetheless, at said remarks, Applicant argues von Kriegstein teaches away from the claimed invention, however it is not clear from Applicant’s arguments how the cited reference teaches away from the claimed invention at claims 1, 3 and 4 (a prior art teaching away from a claimed invention would criticize, discredit, or otherwise discourage the solution as claimed). The issue raised in the grounds of rejection is that, while being enabling for the detection of synaptic vesicle protein 2 (SV2) in aqueous humor obtained from a subject having been subjected to elevated ocular hypertension (at pressures known to cause retinal damage), does not reasonably provide enablement for a method of determining retinal damage caused by ocular damage by determining whether an aqueous humor contains at least a synaptic vesicle 2 protein. 
Similarly at remarks page 5, Applicant also argues Fu et al. teaches away from the claimed invention or that it does not declare that the existence of SV2 in or after an ocular hypertension is a mark for the transition to glaucoma. See as indicated above, teaching away generally is an argument to dispute prior art rejections (under 35 U.S.C. 102 or 35 U.S.C. 103). Applicant argues that Fu et al. suggests the protein is not limited to retina damage, but also can be detected at the ocular nerve. Applicant’s remarks state “If another condition exists that causes SV2 protein “leaks” into the aqueous humour, surely it should be considered” and further argues the ONH can be considered part of the retina. However for the reasons as indicated above, this reference is not considered to teach away from the claimed invention, and further this argument does not persuasively establish the invention is enabled commensurate in scope with the claims. Further, Applicant has not provided evidence that the optic nerve head is considered to be part of the retina structure as argued; rather see Wikipedia, Optic Nerve: Online at: https://en.wikipedia.org/wiki/, [Accessed 09/16/2021] (7 pages), supports the structure of the eye that is considered to be the optic nerve is a structure that transmits visual information from the retina to the brain (see first paragraph). 
Also at remarks page 5, Applicant argues that Halasz et al. teaches away; see remarks as above regarding von Kriegstein and Fu et al., similarly the argument fails to support that the claimed invention is enabled commensurate in scope with the claims. 
Applicant remarks if some other damage exists, for example by retinal detachment by some other injury, it should be considered in making a decision on the result. However, no such 
Applicant also argues for humans, pressure threshold may be different than it was in mice (remarks page 5), Applicant remarks human individual difference would be much higher, arguing this is why some people may develop in glaucoma after a 35mmHg ocular hypertension attach, and some may not even under higher pressure, such as 50 mmHg. Applicant argues the claimed invention just provides a standard behind the hypertension level, namely SV2 in aqueous humour. However, this argument does not establish that the claimed invention is commensurate ins cope with the claims and fails to indicate how the original disclosure provide sufficient disclosure such that one having ordinary skill can make or use the claimed invention, and determine specifically that the subject has retina damage caused by ocular hypertension. The argument further supports the unpredictability associated with the claimed invention. Regarding the limitations specific to glaucoma, see as indicated above, claim 2 is withdrawn due to original presentation.
Applicant argues the specification provides a standard behind the hypertension level, that this can be applied to other mammals including humans, as long as they have eyes with aqueous humor, however this argument is not persuasive because there is no evidence to support these arguments and it is not predictable given the cited prior art.
At remarks page 6, Applicant further indicates amendments to the overcome the rejections, however, see the pending grounds of rejection as set forth in detail above. Further, as noted previously, the claim amendments are not compliant with regard to the form of making claim amendments, are not compliant with the required form of reciting claims. 

Regarding remarks specific to the rejection under 35 U.S.C. 112(a) for insufficient written description (page 6), see as indicated above, the previous rejection is withdrawn in response to the amendments to the claims in order to recite SV2.
Regarding the rejection of claims under 35 U.S.C. 101 (remarks pages 6-7), Applicant indicates their disagreement with the rejection, restating that the claimed invention is to predict whether the retina are damaged by ocular hypertension event to an extent that the eye will develop glaucoma in the future. See as discussed above, this argument appears to be directed at the limitations amended to claim 2, and claim 2 is withdrawn. Nonetheless it is noted that the correlation between the marker SV2 and the diagnosis as argued is a "relation itself [which] exists in principle apart from any human action" (id. at 77), namely the relationship between the naturally occurring presence of synaptic vesicle 2 protein and retina damage that is caused by ocular hypertension. As such, the limitations do amount to a judicial exception, namely a natural phenomenon.
Regarding the remarks at page 7, Applicant’s arguments the recited immunoassay methods (namely dot blot, Western blot, dipsticks, and ELISA) are routine methods and are not a part of the claimed invention, further support the analyses in the rejection that the claimed invention fails to either integrate the recited judicial exception into a practical application or amount to significantly more than the judicial exception. 

In addition to maintained grounds of rejection, detailed above, see also the new grounds set forth in response to the amendments to the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLEN J MARCSISIN whose telephone number is (571)272-6001.  The examiner can normally be reached on M-F 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ELLEN J MARCSISIN/            Primary Examiner, Art Unit 1641                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50-57 (January 7, 2019)